Case: 15-40318      Document: 00513383174         Page: 1    Date Filed: 02/17/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40318
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 17, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANCISCO DE LA VEGA-ADAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:14-CR-15-1


Before DAVIS, SMITH, and PRADO, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Francisco De La Vega-Adan
raises an argument that is foreclosed by United States v. Betancourt, 586 F.3d
303, 308-09 (5th Cir. 2009), which held that knowledge of drug type and
quantity is not an element of a 21 U.S.C. § 841 offense. Nor is knowledge of
drug type and quantity an element of an offense under either 21 U.S.C. § 952(a)
or 21 U.S.C. § 960(a). See United States v. Valencia-Gonzales, 172 F.3d 344,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40318   Document: 00513383174    Page: 2   Date Filed: 02/17/2016


                               No. 15-40318

345-46 (5th Cir. 1999); United States v. Restrepo-Granda, 575 F.2d 524, 527
(5th Cir. 1978). The motion for summary disposition is GRANTED, and the
judgment of the district court is AFFIRMED.




                                    2